Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 14 of U.S. 11181994 in view of FALKENBURG (US 20120331546). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.


Current Application
US 11181994 B2
1. A touch sensitive processing apparatus, connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel, wherein the touch sensitive processing apparatus comprising: 
a signal detecting circuit configured to detect a first electric signal received by one of the first and second electrodes in a first time period and a second electric signal received by one of the first and second electrodes during a second time period; and a processing circuit configured to receive the first electric signal from the signal detecting module to determine a first digital value based on the first electric signal to present a first digit of a digital sensing value of the first sensor in a numeral system based on N, where N is larger than 2. 

14. A touch sensitive processing method applicable to a touch sensitive processing apparatus, wherein the touch sensitive processing apparatus connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel, wherein the touch sensitive processing method comprising: detecting a first electric signal received by one of the first and second electrodes in a first time period and a second electric signal received by one of the first and the second electrodes in a second time period; and determining a first digital value based on the first electric signal to present a first digit of a digital sensing value of the first sensor in a numeral system based on N, where N is larger than 2.
1. A transmitter, comprising: 









a tip section; a first sensor; and a processing module, electrically coupled to the first sensor and the tip section, configured to transmit a first electric signal during a first time period and to transmit a fourth electric signal during a fourth time period, wherein the first electric signal represents a first digit of a digital sensing value of the first sensor in numeral system based on N, where N is bigger than 2, wherein the fourth electric signal represents a second digit of the digital sensing value of the first sensor in numeral system based on N, wherein a transmitting time length of the first electric signal relates to the first digit's value and a unit time length. 







14. A method for controlling a transmitter including a first sensor and a tip section, the method comprising: transmitting a first electric signal through the tip section during a first time period, wherein the first electric signal represents a first digit of a digital sensing value of the first sensor in numeral system based on N, where N is bigger than 2, transmitting a fourth electric signal through the tip section during a fourth time period, wherein the fourth electric signal represents a second digit of the digital sensing value of the first sensor in numeral system based on N, wherein a transmitting time length of the first electric signal relates to the first digit's value and a unit time length.


US 11181994 do not expressly disclose a touch sensitive processing apparatus, comprising: a signal detecting circuit, connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel. 
But in similar art FALKENBURG a teach sensitive processing apparatus (fig. 1), comprising: a signal detecting circuit (fig. 14, sensor 1411-1), connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis (fig. 1, conductive line 101 and 102) of a touch panel for detecting a state of a first sensor of a transmitter approaching (fig. 1-3) or touching the touch panel ([0029]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine current application with FALKENBURG teaching so that it may include a touch sensitive processing apparatus comprising: a signal detecting circuit, connecting to first electrodes in parallel to a first axis and second electrodes in parallel to a second axis of a touch panel for detecting a state of a first sensor of a transmitter approaching or touching the touch panel. 
The motivation is to provide an intelligent stylus for use with a touch sensitive device.

Claims 2-13 and claims 15-27 are also rejected by the virtue of dependency.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues that FALKENBURG does not teach a signal detecting circuit and processor. Applicant’s second argument is one of ordinary skilled in the art are not motivated, taught or suggest to combine disclosure of FALKENBURG.
Examiner responds: The examiner respectfully disagrees. FALKENBURG does teach a signal detecting circuit in fig. 14, sensor 1411-1 and processor and in fig. 14 MCU. Although “processor” is not is current claim 1 and claim 14. 
In regards applicant’s second argument the office submits that In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625